Citation Nr: 1540916	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  02-19 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for skin cancer, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Michael Zimecki, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.  This case came before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania.

By decision dated in February 2010, the Board denied entitlement to service connection for a disability manifested by loss of balance, as well as joint pain of the hands, legs, and feet.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2011 Order, the Court set aside the Board's February 2010 decision relative to the above-noted issues.  The February 2010 Board decision remanded the issues of entitlement to service connection for skin cancer and entitlement to an initial disability rating in excess of 10 percent for pulmonary emphysema for additional development.    

This appeal was most recently before the Board in June 2012, when the issues of service connection for a disability manifested by loss of balance, as well as joint pain of the hands, legs, and feet were remanded for additional development.  All issues other than entitlement to service connection for skin cancer remain in remand status.  The issue of entitlement to service connection for skin cancer has been returned to the Board for further appellate action.  The Board will only address this aspect of the Veteran's appeal at this time.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

While the Board regrets the delay, additional development is required before the Veteran's skin cancer claim is decided.  By way of background, the Veteran initiated a claim for service connection for skin cancer in December 2007.  At that time, the Veteran's representative averred the condition was caused by herbicide exposure.  The RO denied the claim in a September 2008 rating decision, and the Veteran filed a timely notice of disagreement.  The Board remanded this issue in February 2010 for the Agency of Original Jurisdiction to issue a statement of the case (SOC) to the Veteran.  In December 2010, the RO issued an SOC addressing this issue, and the Veteran perfected the appeal. 

Initially, the Board notes the Veteran's outpatient treatment records from the Altoona VA Medical Center (VAMC) confirm he has been treated for basal cell carcinoma.  In the December 2010 SOC, the RO determined the Veteran's service treatment records failed to show the disability was incurred in or aggravated by active duty.  The RO also determined the evidence failed to show the Veteran was in Vietnam, and therefore, determined the Veteran's exposure to herbicides could not be corroborated.  However, since the RO issued the December 2010 SOC, the Veterans Benefits Administration (VBA) has confirmed the USS Boxer was anchored at Cam Ranh Bay on September 9, 1965.  A review of the Veteran's navy personnel file shows he was awarded the Vietnam Service Medal as a result of his service aboard the USS Boxer from September 9th through September 14th of 1965.  Therefore, the Veteran was aboard the ship when it was anchored at Cam Ranh Bay in September 1965.  VBA has determined Cam Ranh Bay was an open blue water harbor, but that it was not uncommon for crewmembers to go ashore for a work detail or for liberty leave while the ship was docked.  Therefore, any veteran aboard a ship at the time of docking will be eligible for the presumption of exposure if that veteran provides a lay statement indicating they went ashore.   Pursuant to M21-1, Part IV, Subpart ii, Chapter 1, Section H, Subsection 2, when the evidence establishes a veteran was aboard a ship that docked in the offshore waters, the RO should develop for a statement from the veteran as to whether he/she went ashore when the ship was docked.  To date, the RO has not contacted the Veteran to determine whether he went ashore in September 1965.  On remand, this development must be initiated.  

In addition, according to a recent decision by the Court in Gray v. McDonald, No. 13-3339 (Vet. App. Apr. 23, 2015), VA is required to re-analyze its definition of inland waterways of Vietnam - particularly as it applies to whether the Da Nang, Cam Ranh Bay and Vung Tau harbors.  The Court held that VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) designating Cam Ranh Bay as an offshore, rather than an inland, waterway is inconsistent with the purpose of the regulation and does not reflect the Agency's fair and considered judgment.  Given the Court's recent decision in Gray, the Board finds the RO should specifically assess whether the Veteran's service aboard the USS Boxer while the ship was docked in Cam Ranh Bay warrants a concession of exposure to herbicides, and if not, the RO should fully explain why it finds this harbor does not fall within the zone warranting a presumption of exposure.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO for the following actions:

1.  The RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, the RO should initiate development to obtain a statement from the Veteran as to whether he went ashore when his ship was docked at Cam Ranh Bay in September 1965, in accordance with M21-1, Part IV, Subpart ii, Chapter 1, Section H, Subsection 2. 

3.  The RO or the AMC should also undertake any additional development deemed necessary, to include any development needed to determine whether Cam Ranh Bay is an inland waterway for purposes of the presumption of exposure to herbicides if the Veteran's exposure to herbicides has not been adequately established.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




